PER CURIAM: *
Counsel appointed to represent Antonio *651Larico Smith has requested leave to withdraw from this appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Smith has filed a response to counsel’s motion to withdraw. Our independent review of the brief, Smith’s response, and the record discloses no non-frivolous issues for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *651published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.